Order entered September 23, 2014




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00041-CR

                    EDGAR JUVENTION BARRIENTOS, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 401st Judicial District Court
                                 Collin County, Texas
                         Trial Court Cause No. 401-80994-07

                                        ORDER
      The Court DENIES appellant’s motion for interlocutory.

      We ORDER the Clerk of the Court to send a copy of this order to Edgar Juvention

Barrientos, TDCJ No. 1907591, Boyd Unit, 200 Spur 113, Teague, Texas, 75860-2007.


                                                  /s/   ADA BROWN
                                                        JUSTICE